Order of the Supreme Court, Suffolk County (Cannavo, J.), dated February 14, 1983, affirmed, with costs. H As this court has very recently stated, a class action against governmental bodies and agencies is generally not the superior method for the fair and efficient adjudication of the controversy (CPLR 901, subd a, par 5), since any determination would, by virtue of the principle of stare decisis, be binding on the governmental body and automatically benefit all persons in the class claimed to be represented regardless of whether they were made plaintiffs in the action through the vehicle of a class action (see Oak Beach v Town of Babylon, 100 AD2d 930; see, also, Suffolk Housing Seros, v Town ofBrookhaven, 69 AD2d 242, 248-249, app dsmd 49 NY2d 799). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.